

116 HRES 1173 IH: Honoring the life, legacy, and example of former Israeli Prime Minister Yitzhak Rabin on the 25th anniversary of his death.
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1173IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Phillips (for himself, Mr. Reed, Mr. Raskin, Mr. Deutch, Ms. Schakowsky, Ms. Bass, and Mr. Engel) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONHonoring the life, legacy, and example of former Israeli Prime Minister Yitzhak Rabin on the 25th anniversary of his death.Whereas Yitzhak Rabin was born March 1, 1922, in Jerusalem;Whereas Yitzhak Rabin served as Ambassador to the United States from 1968 to 1973, Minister of Defense from 1984 to 1990, and Prime Minister from 1974 to 1977 and from 1992 until his assassination in 1995;Whereas in 1975, Prime Minister Yitzhak Rabin signed the interim agreement with Egypt which laid the groundwork for the 1979 Camp David Peace Treaty between Israel and Egypt;Whereas, on September 13, 1993, in Washington, DC, Yitzhak Rabin signed the Declaration of Principles framework agreement between Israel and the Palestinians, also known as the Oslo Accords;Whereas Yitzhak Rabin, along with Shimon Peres and Yasser Arafat, received the 1994 Nobel Peace Prize for their efforts to create peace in the Middle East;Whereas in his acceptance speech for the Nobel Prize, Rabin said, We will pursue the course of peace with determination and fortitude. We will not let up. We will not give in. Peace will triumph over all our enemies, because the alternative is grim for us all. And we will prevail. We will prevail because we regard the building of peace as a great blessing for us, and for our children after us.;Whereas, on October 26, 1994, Yitzhak Rabin and King Hussein of Jordan signed a peace treaty between Israel and Jordan, saying at the time: There is only one radical means of sanctifying human lives. Not armored plating, or tanks, or planes, or concrete fortifications. The one radical solution is peace.;Whereas, on November 4, 1995, Yitzhak Rabin was assassinated after attending a peace rally in Tel Aviv, where his last words were, I have always believed that the majority of the people want peace, are prepared to take risks for peace. … Peace is what the Jewish People aspire to.;Whereas Yitzhak Rabin dedicated his life to the cause of peace and security for the State of Israel by defending his nation against all threats, including terrorism and invasion, and undertaking courageous risks in the pursuit of peace;Whereas in the years following Yitzhak Rabin’s assassination, successive United States administrations have sought to help Israel and the Palestinians achieve a negotiated two-state solution that ends their conflict; andWhereas twenty-five years later, the leadership of Yitzhak Rabin can be a model for securing peace during a time of conflict: Now, therefore, be itThat the House of Representatives—(1)honors the historic role of Yitzhak Rabin for his distinguished service to the Israeli people and extends its deepest sympathy and condolences to the family of Yitzhak Rabin and the people of Israel on the 25th anniversary of his death;(2)recognizes and reiterates its continued support for the close ties and special relationship between the United States and Israel;(3)expresses support and admiration for community leaders and government officials who work tirelessly to encourage co-existence and cooperation between the Israelis and Palestinians; and(4)reaffirms its strong support for a negotiated solution to the Israeli-Palestinian conflict resulting in two states—a democratic Jewish State of Israel, and a viable, democratic Palestinian state—living side-by-side in peace, security, and mutual recognition.